Citation Nr: 9906296	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-05 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for right knee pain.

3.  Entitlement to service connection for left knee pain.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for chronic 
abdominal pain.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
December 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a 10 percent disability evaluation for chronic 
abdominal pain and denied the veteran's claims of service 
connection for right knee pain, left knee pain, low back pain 
and right ankle injury.  The veteran submitted a notice of 
disagreement (NOD) in March 1996 and the RO issued a 
statement of the case (SOC) later that same month.  The 
veteran's substantive appeal was received in May1996.  

The veteran was scheduled for and notified of a personal 
hearing at the RO in January 1997; however, he failed to 
report for the scheduled hearing.

In a recent decision, the United States Court of Veterans 
Appeals (Court) made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  Thus, the Board 
has framed the issue regarding the service-connected chronic 
abdominal pain as noted on the title page.  That issue is the 
subject of the Remand portion of this document.




FINDINGS OF FACT

1.  The veteran has mechanical low back pain which was due to 
military service.  

2.  No competent medical evidence has been submitted to show 
that the veteran currently has a right knee, left knee or 
right ankle disorder. 


CONCLUSIONS OF LAW

1.  Mechanical low back pain is due to disease or injury 
which was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §3.303 (1998)

2.  Well-grounded claims of service connection for a right 
ankle and right and left knee disorder have not been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.102, 3.303(d) (1998).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder which may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  If the 
disorder is not chronic, it may still be service connected if 
the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran contends that he is suffering from pain in his 
back, both knees and right ankle, which he believes are 
related to complaints noted in service.  In this regard, such 
lay assertions are beyond the veteran's expertise (see King, 
supra), and the Board must look to other evidence of record 
to determine whether he has presented well-grounded claims of 
service connection.

The report of a February 1989 enlistment examination was 
silent for any pertinent defects.  A careful review of 
service medical records reveals that in December 1989, the 
veteran was seen for complaints of left knee pain of two 
weeks duration.  The assessment at that time was of patellar 
pain.  The report of a March 1992 physical examination noted 
normal clinical evaluations of all systems and was silent for 
any significant complaints or interval history.  In July 
1992, the veteran presented with complaints of right knee 
pain of three days duration.  The diagnosis was that of 
patellofemoral pain.  That same month, the veteran presented 
with complaints of sore ankles, with no history of trauma and 
was diagnosed as having Achilles' tendonitis.  In February 
1993, he was seen following an injury to the right ankle.  X-
ray studies revealed soft tissue swelling, but were 
considered otherwise normal, with no evidence of fracture.  
The impression was that of a Grade I sprain of the right 
ankle.  In March 1993, the veteran continued to complain of 
pain and a diagnosis of soft tissue injury was noted.  In May 
1994, the veteran was seen for complaints of back pain of one 
week duration.  The assessment was that of mechanical low 
back pain with spasm.  The veteran had complained of 
intermittent abdominal pain since July 1994 and was referred 
to Medical and Physical Evaluation Boards (PEB) in July 1995 
for disposition.  The report of an examination performed for 
the PEB noted no objective clinical findings on examination.  

The veteran filed a claim for service connection in January 
1996.  He was afforded a VA examination in February 1996, at 
which time he complained of occasional aching low back pain 
with prolonged sitting, bilateral knee pain in cold weather 
and occasional right ankle swelling, unrelated to pain.  
Following physical examination, the diagnoses included 
occasional aching, mechanical low back pain; normal knee 
examination and normal ankle examination.  

Low back pain.  The Board finds that the veteran's claim for 
service connection for mechanical low back pain is well 
grounded.  The veteran's service medical records reveal that 
he complained of and sought treatment for low back pain and 
the report of the recent VA examination included a diagnosis 
of mechanical low back pain.  Although the low back 
disability was not noted on the physical examination 
conducted as part of the PEB, the Board finds it significant 
that the veteran submitted his claim for service connection 
within a short time of separation from service and a VA 
examination conducted shortly thereafter included diagnoses 
of mechanical low back pain.  Thus, the Board finds that it 
is reasonable to conclude that the veteran's low back 
disability is due to service.  Hence, service connection is 
warranted.  

Right knee, left knee and right ankle.  The report of the 
February 1996 VA examination noted no disease or 
abnormalities regarding the right ankle or either knee and no 
additional medical evidence has been submitted.  As noted, 
the Court has stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  See 
Tirpak, supra.  Thus, since there is no competent medical 
evidence that the veteran currently has a disability 
affecting the right ankle or either knee, the first prong of 
Caluza is not satisfied.  In the absence of proof of a 
present disability, there can be no valid claim.  See 
Brammer, supra.  Therefore, since there is no evidence that 
the veteran currently has a right ankle disability or a 
disability affecting either knee, his claims for service 
connection must fail.  

Statements of the veteran, relating present complaints of 
ankle and knee pain to service, are not sufficient to provide 
a nexus to service because as a lay person, he is not 
competent to offer opinions as to the questions of medical 
diagnosis or causation presented in this case.  See Espiritu, 
supra.

The Board would note that the fact that VA authorized an 
examination for the veteran's claimed conditions does not 
mean that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996) (Whether a VA examination should be conducted under 
38 C.F.R. § 3.326 is an issue that arises only where a claim 
has already been determined to be well-grounded).

The Board notes that in its Informal Brief Presentation, the 
veteran's representative requested that the Board determine 
whether the RO followed the VA Adjudication Manual, M21-1 
(M21-1) which requires "full development" prior to a well-
grounded determination.  M21-1, part III, 1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI, 2.10(f) (Change 48) (Aug. 
5, 1996).  The representative appears to be arguing that 
"full development" is to be interpreted as invoking the 
duty to assist in cases in which the veteran has not 
presented a well-grounded claim. 

In Carbino v. Gober, 10 Vet. App. 507 (1997), the Court noted 
that, while the M21-1 provisions "appear" to volunteer VA's 
assistance to a claimant prior to the submission of a well-
grounded claim, a decision by the United States Court of 
Appeals for the Federal Circuit in Epps v. Gober, 127 F.3d 
1464 (1997) made clear that the statutory duty to assist does 
not attach until a well-grounded claim has been submitted.  
In Schroeder v. West, No. 97-131 (U.S. Vet. App. Feb. 8, 
1999), the Court cited the holding in Epps as expressly 
rejecting the contention that a duty to assist attaches 
pursuant to 38 U.S.C.A. § 5107(a) prior to the submission of 
a well-grounded claim.  

VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
By this decision, the Board is informing the veteran of 
evidence which is lacking and that is necessary to make his 
claim as set forth above well grounded.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claims of 
service connection for right and left knee pain and a right 
ankle injury do not meet the threshold of being well 
grounded, a weighing of the merits of the claims is not 
warranted and the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for mechanical low back pain is granted. 

As well-grounded claims have not been presented, service 
connection for right ankle, right knee and left knee 
disorders is denied.


REMAND

The veteran contends that the service-connected chronic 
abdominal pain is more severe than the current rating, 
assigned following the initial grant of service connection in 
the rating action on appeal, indicates.  The Board notes that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  See Fenderson, supra.  On remand, 
the RO should consider a staged rating.  

The RO has assigned a 10 percent rating, by analogy, under 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319 
pertaining to irritable colon syndrome, apparently on the 
basis that the February 1996 VA examiner felt that there was 
a possibility of functional bowel syndrome; however, the 
Board notes that it is not clear what the basis of the 
veteran's abdominal pain complaints is. 

Service medical records include the report of an August 1995 
Medical Evaluation Board which related the veteran's history 
of complaints and extensive testing and treatment for 
abdominal pain and the final diagnosis of abdominal pain of 
unknown etiology.  The report of a February 1996 VA 
examination included a similar diagnosis; however, the 
examiner felt that the possibility of functional bowel 
syndrome should be considered.  The VA examiner in February 
1996 noted that he did not have the veteran's records.  The 
report of a March 1998 VA examination included an assessment 
of chronic abdominal pain and a final diagnosis of 
hepatosplenomegaly with secondary gastric distress.  In that 
report, the examining physician referenced VA treatment 
reports such as December 10, 1997 x-rays, the reports of 
which are not associated with the record. 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 C.F.R. § 3.103(a) (1998).  
The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121,124 (1991).  

Given the confusion as to the cause of the veteran's 
abdominal pain and the lack of complete treatment records, 
this case is REMANDED to the RO for the following action:

1.  The RO should obtain all the 
veteran's VA treatment records, which are 
not currently in the claims file, 
including those from the VA medical 
facility, Charleston, and the records 
referenced by the examiner in March 1998.

2.  The RO should schedule the veteran 
for an examination by a 
gastroenterologist to determine the cause 
of the veteran's abdominal pain.  The 
examiner should set forth the extent of 
disabling manifestations of the service-
connected chronic abdominal pain.  The RO 
should provide the veteran with the 
provisions of 38 C.F.R. § 3.655.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination and all indicated tests 
should be conducted.  The examiner should 
note those symptoms which are due to the 
service-connected chronic abdominal pain 
alone and identify the predominant 
digestive disability. 

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim, to include 
consideration of assignment of staged 
ratings for the service-connected chronic 
abdominal pain.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 


- 10 -


- 2 -


